DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered. Claims 1-17 and 19-20 are currently pending where claims 2-5 are withdrawn from consideration. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 2-5 directed to species A which was non-elected without traverse.  Accordingly, claims 2-5 have been cancelled.

Allowable Subject Matter
Claims 1, 6-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claim 1 has been amended to read “a handle shell defining therewithin: an accommodating space, and an air vent in fluid communication with the accommodating space; a pressure gauge disposed and elastically moveable within the accommodating space; a flexible connecting tube disposed within the accommodating space of the handle shell, the flexible connecting tube comprising a flexible material having a cylindrical shape and comprising a first end, in an axial direction, connected to the pressure gauge and a second end, opposite the first end in the axial direction, connected to the handle shell; and a tube joint connecting the flexible connecting tube to the air vent of the handle shell.” Applicant’s amendments paired with their accompanying arguments are sufficient to overcome the rejection of record. Furthermore, Applicant arguments regarding claim 6 are also found to be persuasive. For at least these reasons, independent claim 1 and 6 with dependent claims 7-17, 19, and 20 are found to be allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746